LATTIMORE, J.
Conviction for possessing intoxicating liquor; punishment, one year in the penitentiary. The record is here without any bills of exception. The facts seem ample to support the verdict and judgment. Appellant’s motion for new trial was Overruled February 17, 1928, and by order 80 days was allowed in which to file bills of exception. On May 10, 1928, appellant was granted an extension of time in which to file such bills. This extension order was made 83 days after the overruling of the motion for new trial and the entry of notice of appeal. The court was without power to enter the extension order after the expiration of the time granted under the first order. Attention is called to this, in view of the fact that the courts seem so often to overlook this holding. No error appearing, the judgment will be affirmed.